Citation Nr: 0322633	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-19 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for left 
herniated nucleus pulposus at L3-L4, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from January 1976 to July 
1981 and September 1990 to May 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied an 
increased evaluation for the veteran's service-connected left 
herniated nucleus pulposus at L3-L4.  

In a written statement received at the RO in April 1999, the 
veteran requested service connection for a psychiatric 
disorder secondary to service-connected left herniated 
nucleus pulposus.  This matter is not in appellate status and 
is referred to the RO for appropriate action.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This duty includes providing 
an examination when appropriate.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome changed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  The veteran has not been 
examined to assess the current manifestations of his service-
connected low back disability since November 1997, and that 
examination obviously did not address the new rating 
criteria.  Therefore, this case must be remanded in order to 
ensure VA compliance with its duty to assist the claimant.

Furthermore, the veteran cancelled a hearing request in April 
1999 when he submitted an MRI report.  He submitted a 
statement, however, in March 2000, indicating that he had had 
a hearing in May 1999 and that he had not heard from VA since 
that date.  The RO should clarify whether the hearing was in 
fact cancelled.  If the hearing was held, a transcript should 
be made a part of the record.  If no transcript is found, it 
should be clarified whether the veteran still desires a 
hearing, and the veteran should be offered another hearing if 
he so desires.  

As the case must be remanded for the foregoing reasons, the 
RO should also attempt to obtain any recent treatment records 
of the veteran for his service-connected back disorder from 
the VA Medical Center (VAMC) in San Juan, Puerto Rico.

Accordingly, this case is REMANDED for the following action:

1.  The RO should make arrangements to 
obtain the veteran's treatment records 
dated since June 1997 from the San Juan 
VAMC.

2.  If the veteran had a hearing, the RO 
should associate the transcript of the 
hearing with the claims folder.  If no 
transcript is found, the RO should 
clarify whether the veteran still desires 
a hearing.  

3.  After the above development has been 
completed and all records received have been 
associated with the claims file, the RO 
should make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination to determine the 
current severity of his service-connected low 
back disability.  The claims file and a copy 
of this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  All necessary tests, 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner 
should elicit a history from the veteran 
regarding the duration of all incapacitating 
episodes the veteran has had.  The 
examination report must include a detailed 
account of all manifestations of the service-
connected disability found to be present.  

4.  The RO must review the claims file 
and ensure that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, undertake 
it before further adjudication of the 
claim.  

5.  Thereafter, the RO must readjudicate 
the veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



